DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 9 and 17 is in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon; Yongsik et al. (US 20140244628 A1) [Yoon] in view of Weyerhaeuser; Christoph et al. (US 20130325874 A1) [Weyerhaeuser] in view Schulze; Robert et al. (US 20180150494 A1) [Schulze] in view of Tyercha; Edward-Robert et al. (US 20150324399 A1) [Tyercha].

	Regarding claims 1, 9 and 17, Yoon discloses, a computer-implemented method comprising: 
Detecting, by one or more processors, at a column-oriented database, a query operator of a predetermined type [requiring a sorting] of a column of the column-oriented database and/or [a scanning] of the column of the column-oriented database in order to determine a response  to the query operator (see claims 1, 2, 4 and Figs. 1 and 8, performing query on the column-oriented portion of the database); 
determining, by the one or more processors, that a sorted dictionary at the column-oriented database is eligible for direct access, wherein eligibility verification comprises at least checking that the column-oriented database provides [access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match] (According to particular embodiments of the present invention, information such as boundary conditions can be referenced to control access to the column stored data, thereby minimizing column store access for simple queries. FIG. 8 shows a simplified schematic view of a search operation on a hybrid database 800 according to an embodiment ¶ [0087]. Filtering according to boundary conditions can also be employed as optimization technique in hybrid table searching. For example, to control access to the column store data, a column dictionary can maintain a minimum and maximum value of each column partition. Searching of the actual column store data could then be limited to only the partition that satisfies a filter condition (e.g. a search condition). A boundary of column partition may be maintained to allow search optimization (limiting column partition access) if a given filter condition does not require column partition access ¶ [0091]); 
However Yoon does not explicitly facilitate requiring a sorting or a scanning responsive; wherein the predetermined type of query operator comprises at least one of an order by, an order by with limit, an order by with top k smallest, an order by with top k largest, a minimum, and a maximum; reading, by the one or more processors, directly from the sorted dictionary a batch of sorted values; and processing, by the one or more processors, based on the batch of sorted values read from the sorted dictionary, the query operator in order to provide a response to the query operator.
Weyerhaeuser discloses, requiring a sorting or a scanning responsive (the dictionary is scanned to determine boundaries for each axis specified by the query [abstract]. In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]);
wherein the predetermined type of query operator comprises at least one of an order by, an order by with limit, an order by with top k smallest, an order by with top k largest, a minimum, and a maximum (Thereafter, the dictionary is scanned to determine boundaries for each axis specified by the query. In response, results characterizing data responsive to the query within the determined boundaries for each axis are returned. Related apparatus, systems, techniques and articles are also described [abstract]. Also see ¶ [0003], [0029], [0033]);
reading, by the one or more processors, directly from the sorted dictionary a batch of sorted values; and processing, by the one or more processors, based on the batch of sorted values read from the sorted dictionary, the query operator in order to provide a response to the query operator (In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see ¶ [0003], [0008], [0029]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Weyerhaeuser’s system would have allowed Yoon to facilitate requiring a sorting or a scanning responsive; wherein the predetermined type of query operator comprises at least one of an order by, an order by with limit, an order by with top k smallest, an order by with top k largest, a minimum, and a maximum; reading, by the one or more processors, directly from the sorted dictionary a batch of sorted values; and processing, by the one or more processors, based on the batch of sorted values read from the sorted dictionary, the query operator in order to provide a response to the query operator. The motivation to combine is apparent in the Yoon’s reference, because there is a need to improve processing resources by using column oriented database.
However neither Yoon nor Weyerhaeuser explicitly facilitate access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match.
Schulze discloses, access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match (FIG. 5 is a diagram illustrating example structures used to store and access dictionary-compressed values of one of the columns of the table of the example database of FIG. 2 ¶ [0014] and [0045]. The dictionary structure and inverted index structure are sorted according to a dictionary ordering criterion (e.g., ranking of characters) that matches a sort ordering criterion for a request. Thus, when the execution engine iterates through positions stored in the lists of the inverted index structure, the execution engine checks positions in the sorted order ¶ [0006], [0041] and [0115]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Schulze’s system would have allowed Yoon and Weyerhaeuser to facilitates access to the sorted dictionary identifying and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match. The motivation to combine is apparent in the Yoon and Weyerhaeuser’s reference, because there is a need to enable rapid, efficient sort operations for the dictionary-compressed values of a column in the column-store database.
However neither one of Yoon, Weyerhaeuser or Schulze explicitly facilitates to avoid a scan of a fragment at the column-oriented database, the batch of sorted values comprising value identifiers in a vector result according to the sorting required in the query operator.
Tyercha discloses, to avoid a scan of a fragment at the column-oriented database, the batch of sorted values comprising value identifiers in a vector result according to the sorting required in the query operator (On the other hand the bit compressed vector with Value IDs representing the columns of the original table. Due to frequent modifications and its temporary characteristics, the dictionary of the delta is unsorted. The dictionary of the read-optimized main, however, is sorted with respect to the user values ¶ [0049]. Then, a lookup in the dictionaries (e. g., D.sub.x; D.sub.y for the Shared-ADM) for the lower left Q.ll=l.sub.y) and upper right Q.ur=(u.sub.x; u.sub.y) coordinates can be performed ¶ [0069]. The next steps of the intersection-filter step are similar to the equals-filter step. One has to scan the index vectors for the less than or equal or greater than or equal predicates with the value IDs v.sub.lx; . . . ; v.sub.uy ascertained from the dictionary lookup ¶ [0076]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Tyercha’s system would have allowed Yoon, Weyerhaeuser and Schulze to facilitates to avoid a scan of a fragment at the column-oriented database, the batch of sorted values comprising value identifiers in a vector result according to the sorting required in the query operator. The motivation to combine is apparent in the Yoon, Weyerhaeuser and Schulze’s reference, because there is a need to improve querying of spatial data using a tree-order scan technique.

Regarding claims 2, 10, and 18, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha discloses, wherein the batch of sorted values from the sorted dictionary provides a response by a direct read from the sorted dictionary rather than determine the response using the sorting of the column of the column- oriented database and/or the scanning of the column of the column-oriented database, wherein the column is comprised in a main fragment of the column-oriented database (Schulze: FIG. 5 is a diagram illustrating example structures used to store and access dictionary-compressed values of one of the columns of the table of the example database of FIG. 2 ¶ [0014] and [0045]. The dictionary structure and inverted index structure are sorted according to a dictionary ordering criterion (e.g., ranking of characters) that matches a sort ordering criterion for a request. Thus, when the execution engine iterates through positions stored in the lists of the inverted index structure, the execution engine checks positions in the sorted order ¶ [0006], [0041] and [0115]).

Regarding claims 3, 11 and 19, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha discloses, wherein the column-oriented database comprises the main fragment storing the column of data values as a data vector, the sorted dictionary encoding the data values, and an inverted index (Weyerhaeuser: database query of point data among two or more axes of a database is received. The database stores point data in distinct integer vectors with a shared dictionary. Thereafter, the dictionary is scanned to determine boundaries for each axis specified by the query ¶ [0003]. Also see ¶ [0029]-[0031]).

Regarding claims 5 and 13, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha discloses, wherein the query operator is detected as part of query optimization (Yoon: second step 854 comprises receiving a query from a user. A third step 856 comprises searching the row partitioned store based upon the query. A fourth step 858 comprises performing an optimization based upon a search of the row partitioned store. A fifth step 860 comprises searching the column partitioned store based upon the query, only if warranted by the optimization. In sixth step 862, a search result is returned to the user based on the query ¶ [0089]).

Regarding claims 6 and 14, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha discloses, wherein checking that the column-oriented database provides access to the sorted dictionary and that a first sort collation of the sorted dictionary and a second sort collation of the query operator match comprises a call to a main fragment of the column-oriented database and a response to the call indicating the column-oriented database is eligible (Weyerhaeuser: In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see ¶ [0003], [0008], [0029]).

Regarding claims 7 and 15, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha discloses, wherein reading from the sorted dictionary the batch of sorted values comprises storing a last, or a next, value read from the sorted dictionary to enable a second batch read of the sorted dictionary (Weyerhaeuser: In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see ¶ [0003], [0008], [0029]).

Regarding claims 8 and 16, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha discloses, wherein reading directly from the sorted dictionary enables avoiding, in response to the query operator, a sort or a scan of a fragment at the column-oriented database (Weyerhaeuser: In general, the dictionary is a list, which can be sorted, of values appearing in a column and identifiers of the values (i.e., the value identifiers). As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column can be generated and the different values can be numbered ¶ [0030], [0033]. Also see [Abstract], ¶ [0003], [0008], [0029]).


Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Weyerhaeuser in view of Schulze in view of Tyercha in view of Andrei; Mihnea et al. (US 20160147786 A1) [Andrei].

Regarding claims 4, 12 and 20, the combination of Yoon, Weyerhaeuser, Schulze and Tyercha teaches all the limitations of claim 3.
However neither one of Yoon, Weyerhaeuser, Schulze or Tyercha explicitly facilitates wherein the column-oriented database comprises a delta fragment, a delta fragment sorted dictionary, a search tree, and a delta fragment inverted index.
Andrei discloses, wherein the column-oriented database comprises a delta fragment, a delta fragment sorted dictionary, a search tree, and a delta fragment inverted index (The inserted, updated, or deleted rows can either be in a delta fragment or a main fragment. Each fragment can include a plurality of columns comprising: a row ID column, user data columns, and multi-version concurrency control (MVCC) information ¶ [0005]-[0007]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Andrei’s system would have allowed Yoon, Weyerhaeuser, Schulze and Tyercha to facilitates wherein the column-oriented database comprises a delta fragment, a delta fragment sorted dictionary, a search tree, and a delta fragment inverted index. The motivation to combine is apparent in the Yoon, Weyerhaeuser and Schulze’s reference, because there is a need to improve and allow for more efficient undo/redo operations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/15/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154